DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.	Claims 2-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-25 of Patent No.: US 11,115,283 B2 to power et al. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claim limitations are anticipated by the patented claims and are therefore obvious variants.  See table and claim mapping below:





Patent No.: US 11,115,283 B2
Instant Application 17/464,465
Claim 1: A system comprising: at least one processor; and 

memory including instructions to provide a service routing agent that, when executed by the at least one processor, cause the at least one processor to: 

identify resources for delivering a network service to clients requesting services, the resources being classified by service area from a plurality of service areas; 

determine service agents to configure the identified; 

resources, each service agent to manage service handler pools for delivering the network service across at least one service area, the service agents being selected to provide a configuration for the service handler pools to deliver the network service for the identified resources, wherein to determine the service agents includes instructions to: 

determine a number of clients accessing the network service associated with each service area; and 

select a service handler instance for a respective service area based on the number of clients accessing the network service associated with the respective service area; 

send respective configuration rules to each determined service agent, the configuration rules configured to establish the service handler pools for delivering the network service across the plurality of service areas; 

collect service traffic information from the service agents; 

adjust the resources at the service handler pools for delivering the network service based on the collected service traffic information; and 

send updated respective configuration rules for the service handler pools to each determined service agent based on the adjustment.


 

Claim 2: A computing system, comprising: communications circuitry to communicate with multiple geographic service routing agents located in a network; and 

at least one processor to operate an orchestrator service, the orchestrator service to:

identify service needs in multiple geographic areas of the network; 

identify geographic service routing agents operable in the network based on the identified service needs, the geographic service routing agents to route network traffic to respective services available for allocation; 

generate a routing configuration to be deployed to the identified geographic service routing agents, with operations to: 

identify service handler pools providing the respective services available for allocation, wherein the respective services are identified as available to fulfill the identified service needs among the multiple geographic areas; and 

calculate the routing configuration to perform load balancing of the network traffic to the identified service handler pools; and 

cause the routing configuration to be communicated, via the communications circuitry, to the identified geographic service routing agents, to manage usage of the respective services.
 
The instant application discloses virtually all the limitations of the patented application with the exception of ‘calculate the routing configuration to perform load balancing of the network traffic to the identified service handler pools; and cause the routing configuration to be communicated, via the communications circuitry, to the identified geographic service routing agents, to manage usage of the respective services’.  It would have been obvious to one of the ordinary skill in the art before the time the invention was filed to provide ‘calculate the routing configuration to perform load balancing of the network traffic to the identified service handler pools; and cause the routing configuration to be communicated, via the communications circuitry, to the identified geographic service routing agents, to manage usage of the respective services’ as disclosed by the instant claim into the patented claim so as to effectively manage resources efficiently in a distributed configuration in wireless communication system).

Claim 6: wherein each service handler pool includes at least one service handler executing on a server device or in a processor configured within a network switching device. 
Claim 3: wherein the geographic service routing agents are distributed in network switches at multiple geographic locations of the network, and wherein each of the geographic service routing agents is associated with one or more of the service handler pools.
Claim 7: wherein the service traffic information is collected using a diamond application programming interface to collect service traffic statistics. 
Claim 4: wherein the respective services available for allocation are identified based on an amount of resources required to support the respective services, and wherein the service needs are identified based on current or historical traffic patterns on the network.
Claim 7: wherein the service traffic information is collected using a diamond application programming interface to collect service traffic statistics.



Claim 5: wherein the at least one processor is further to perform operations with the orchestrator service to: identify the respective services that are available for allocation based on an amount of resources associated with the identified service handler pools; and request a migration of resources from a first geographic location to a second geographic location, in response to the current or historical traffic patterns and the respective services that are identified as available for allocation. 
Claim 1: collect service traffic information from the service agents; adjust the resources at the service handler pools for delivering the network service based on the collected service traffic information; and send updated respective configuration rules for the service handler pools to each determined service agent based on the adjustment.
Claim 6: wherein the at least one processor is further to perform operations with the orchestrator service to: obtain service and traffic information from the identified geographic service routing agents, periodically received via the communications circuitry, the service and traffic information indicating information related to the service needs.
Claim 9: wherein to adjust the resources includes instructions to: determine that more resources are needed to support a quality of service metric; identify additional resources; and assign the additional resources.
Claim 7: wherein the at least one processor is further to perform operations with the orchestrator service to: allocate additional resources for use by the respective services, in response to the service and traffic information.
Claim 10: wherein the plurality of service areas are defined by one of geographic area, network coverage area, service provider area, or nationality borders. 
Claim 8: wherein the orchestrator service manages operations within a domain of the network, wherein the domain is defined provided from any one or more criteria from: national borders, state borders, county borders, regional borders, continental borders, internet service provider (ISP) network, one or more services, or server provider, and wherein results of the load balancing are provided among the multiple geographic areas within the domain.
Claim 21: At least one non-transitory machine readable medium including instructions that, when executed by a machine, cause the machine to: 

identify resources for delivering a network service to clients requesting services, the resources being classified by service area from a plurality of service areas; 

determine service agents to configure service pools of service handlers for delivering the identified; 

resources, each service agent to manage service handler pools for delivering the network service across at least one service area, the service agents being selected to provide a configuration for the service handler pools to deliver the network service for the identified resources, wherein to determine the service agents includes instructions that cause the machine to: 

determine a number of clients accessing the network service associated with each service area; and 

select a service handler instance for a respective service area based on the number of clients accessing the network service associated with the respective service area; 

send respective configuration rules to each determined service agent, the configuration rules configured to establish the service handler pools for deliver the network service across the plurality of service areas; 

collect service traffic information from the service agents; adjust the resources at the service handler pools for delivering the network service based on the collected service traffic information; and 

send updated respective configuration rules for the service handler pools to each determined service agent based on the adjusting.
Claim 9: At least one non-transitory machine-readable medium comprising instructions that, when executed on processing circuitry of a computing device, cause the processing circuitry to perform operations of an orchestrator service that: 
identify service needs in multiple geographic areas of a network; 
identify geographic service routing agents operable in the network based on the identified service needs, the geographic service routing agents to route network traffic to respective services available for allocation; generate a routing configuration to be deployed to the identified geographic service routing agents, with operations to: 

identify service handler pools providing the respective services available for allocation, wherein the respective services are identified as available to fulfill the identified service needs among the multiple geographic areas; and 

calculate the routing configuration to perform load balancing of the network traffic to the identified service handler pools; and 

cause the routing configuration to be communicated to the identified geographic service routing agents, to manage usage of the respective services.
The instant application discloses virtually all the limitations of the patented application with the exception of ‘calculate the routing configuration to perform load balancing of the network traffic to the identified service handler pools; and cause the routing configuration to be communicated to the identified geographic service routing agents, to manage usage of the respective services’.  It would have been obvious to one of the ordinary skill in the art before the time the invention was filed to provide ‘calculate the routing configuration to perform load balancing of the network traffic to the identified service handler pools; and cause the routing configuration to be communicated to the identified geographic service routing agents, to manage usage of the respective services’ as disclosed by the instant claim into the patented claim so as to effectively manage resources efficiently in a distributed configuration in wireless communication system).

Claim 15: wherein each service handler pool includes at least one service handler executing on a server device or in a processor configured within a network switching device.
Claim 10: wherein the geographic service routing agents are distributed in network switches at multiple geographic locations of the network, and wherein each of the geographic service routing agents is associated with one or more of the service handler pools.
Claim 16: wherein collecting the service traffic information further comprises: utilizing a diamond application programming interface to collect service traffic statistics. 
Claim 11: wherein the respective services available for allocation are identified based on an amount of resources required to support the respective services, and wherein the service needs are identified based on current or historical traffic patterns on the network.
Claim 16: wherein collecting the service traffic information further comprises: utilizing a diamond application programming interface to collect service traffic statistics.
Claim 12: wherein the processing circuitry is further to perform operations that: identify the respective services that are available for allocation based on an amount of resources associated with the identified service handler pools; and request a migration of resources from a first geographic location to a second geographic location, in response to the current or historical traffic patterns and the respective services that are identified as available for allocation
Claim 21: collect service traffic information from the service agents; adjust the resources at the service handler pools for delivering the network service based on the collected service traffic information.
Claim 13: wherein the processing circuitry is further to perform operations that: periodically obtain service and traffic information from the identified geographic service routing agents, the service and traffic information indicating information related to the service needs.   
Claim 17: wherein the adjusting the resources further comprises: determining that more resources are needed to support a quality of service metric; identifying additional resources; and assigning the additional resources.
Claim 14: wherein the processing circuitry is further to perform operations that: allocate additional resources for use by the respective services, in response to the service and traffic information. 
Claim 25: wherein the plurality of service areas are defined by one of geographic area, network coverage area, service provider area, or nationality borders. 
Claim 15: wherein the orchestrator service manages operations within a domain of the network, wherein the domain is defined provided from any one or more criteria from: national borders, state borders, county borders, regional borders, continental borders, internet service provider (ISP) network, one or more services, or server provider, and wherein results of the load balancing are provided among the multiple geographic areas within the domain.  
Claim 1: A system comprising: at least one processor; and 

memory including instructions to provide a service routing agent that, when executed by the at least one processor, cause the at least one processor to: 

identify resources for delivering a network service to clients requesting services, the resources being classified by service area from a plurality of service areas; 

determine service agents to configure the identified; 

resources, each service agent to manage service handler pools for delivering the network service across at least one service area, the service agents being selected to provide a configuration for the service handler pools to deliver the network service for the identified resources, wherein to determine the service agents includes instructions to: 

determine a number of clients accessing the network service associated with each service area; and 

select a service handler instance for a respective service area based on the number of clients accessing the network service associated with the respective service area; 

send respective configuration rules to each determined service agent, the configuration rules configured to establish the service handler pools for delivering the network service across the plurality of service areas; 

collect service traffic information from the service agents; 

adjust the resources at the service handler pools for delivering the network service based on the collected service traffic information; and 

send updated respective configuration rules for the service handler pools to each determined service agent based on the adjustment.

Claim 16: An apparatus, comprising: 

means for identifying service needs in multiple geographic areas of a network and identify geographic service routing agents operable in the network based on the identified service needs, the geographic service routing agents to route network traffic to respective services available for allocation;

means for generating a routing configuration to be deployed to the identified geographic service routing agents, with operations that: 

identify service handler pools providing the respective services available for allocation, wherein the respective services are identified as available to fulfill the identified service needs among the multiple geographic areas; and 

calculate the routing configuration to perform load balancing of the network traffic to the identified service handler pools; and 

means for communicating the routing configuration to the identified geographic service routing agents, to manage usage of the respective services.
The instant application discloses virtually all the limitations of the patented application with the exception of ‘calculate the routing configuration to perform load balancing of the network traffic to the identified service handler pools; and means for communicating the routing configuration to the identified geographic service routing agents, to manage usage of the respective services’.  It would have been obvious to one of the ordinary skill in the art before the time the invention was filed to provide ‘calculate the routing configuration to perform load balancing of the network traffic to the identified service handler pools; and cause the routing configuration to be communicated to the identified geographic service routing agents, to manage usage of the respective services’ as disclosed by the instant claim into the patented claim so as to effectively manage resources efficiently in a distributed configuration in wireless communication system).
Claim 7: wherein the service traffic information is collected using a diamond application programming interface to collect service traffic statistics.
Claim 17: wherein the geographic service routing agents are distributed in network switches at multiple geographic locations of the network, wherein each of the geographic service routing agents is associated with one or more of the service handler pools, wherein the respective services available for allocation are identified based on an amount of resources required to support the respective services, and wherein the service needs are identified based on current or historical traffic patterns on the network.
Claim 7: wherein the service traffic information is collected using a diamond application programming interface to collect service traffic statistics.
Claim 18: means for identifying the respective services that are available for allocation based on an amount of resources associated with the identified service handler pools; and means for requesting a migration of resources from a first geographic location to a second geographic location, in response to the current or historical traffic patterns and the respective services that are identified as available for allocation. 

Claim 1: collect service traffic information from the service agents; adjust the resources at the service handler pools for delivering the network service based on the collected service traffic information.
Claim 19: means for obtaining service and traffic information from the identified geographic service routing agents, periodically, the service and traffic information indicating information related to the service needs.
Claim 9: wherein to adjust the resources includes instructions to: determine that more resources are needed to support a quality of service metric; identify additional resources; and assign the additional resources. 
Claim 20: means for causing additional resources to be allocated for use by the respective services, in response to the service and traffic information.



Claim 10: wherein the plurality of service areas are defined by one of geographic area, network coverage area, service provider area, or nationality borders. 
Claim 21: wherein the apparatus manages operations within a domain of the network, wherein the domain is defined provided from any one or more criteria from: national borders, state borders, county borders, regional borders, continental borders, internet service provider (ISP) network, one or more services, or server provider, and wherein results of the load balancing are provided among the multiple geographic areas within the domain.  
Claim 11: A method comprising: 

identifying resources for delivering a network service to clients requesting services, the resources being classified by service area from a plurality of service areas; 

determining service agents to configure the identified; resources, each service agent to manage service handler pools for delivering the network service across at least one service area, the service agents being selected to provide a configuration for the service handler pools to deliver the network service for the identified resources, wherein to determine the service agents includes: 

determining a number of clients accessing the network service associated with each service area; and 

selecting a service handler instance for a respective service area based on the number of clients accessing the network service associated with the respective service area; sending respective configuration rules to each determined service agent, the configuration rules configured to establish the service handler pools for delivering the network service across the plurality of service areas; 

collecting service traffic information from the service agents; adjusting the resources at the service handler pools for delivering the network service based on the collected service traffic information; and 

sending updated respective configuration rules for the service handler pools to each determined service agent based on the adjusting.
Claim 22: A method for coordinating geographic-based routing for service handler operations, performed by an orchestrator service, the method comprising: 

identifying service needs in multiple geographic areas of a network; 

identifying geographic service routing agents operable in the network based on the identified service needs, the geographic service routing agents to route network traffic to respective services available for allocation; 

generating a routing configuration to be deployed to the identified geographic service routing agents, with operations comprising: 

identifying service handler pools providing the respective services available for allocation, wherein the respective services are identified as available to fulfill the identified service needs among the multiple geographic areas; and 

calculating the routing configuration to perform load balancing of the network traffic to the identified service handler pools; and 

communicating the routing configuration to the identified geographic service routing agents, causing usage of the respective services to be managed among the geographic areas and service handler pools.

The instant application discloses virtually all the limitations of the patented application with the exception of ‘calculating the routing configuration to perform load balancing of the network traffic to the identified service handler pools; and communicating the routing configuration to the identified geographic service routing agents, causing usage of the respective services to be managed among the geographic areas and service handler pools’.  It would have been obvious to one of the ordinary skill in the art before the time the invention was filed to provide ‘calculating the routing configuration to perform load balancing of the network traffic to the identified service handler pools; and communicating the routing configuration to the identified geographic service routing agents, causing usage of the respective services to be managed among the geographic areas and service handler pools’ as disclosed by the instant claim into the patented claim so as to effectively manage resources efficiently in a distributed configuration in wireless communication system).
Claim 20: wherein the plurality of service areas are defined by one of geographic area, network coverage area, service provider area, or nationality borders.
Claim 23: wherein the orchestrator service manages operations within a domain of the network, wherein the domain is defined provided from any one or more criteria from: national borders, state borders, county borders, regional borders, continental borders, internet service provider (ISP) network, one or more services, or server provider.


Claim Interpretation
4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	The claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	The term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	The term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
The use of “means plus function” language under 35 USC 112(f) or 35 USC 112 (pre-AIA ), sixth paragraph has been noted in Claims 16-21 as supported at least in paragraphs 0166-0170 and 0173-0176 in the instant specification. These claims are being treated as invoking 35 USC 112(f) or 35 USC 112 (pre-AIA ), sixth paragraph.  The prior art elements which read on the "means for" limitations are structural equivalents, as there are insubstantial differences between the prior art structures and those of the instant specification. 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GBEMILEKE J ONAMUTI whose telephone number is (571)270-5619. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on (571)272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GBEMILEKE J ONAMUTI/Primary Examiner, Art Unit 2463